       Case 3:18-cv-00558-DPJ-FKB Document 84 Filed 07/23/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 MICHAEL C. RYAN                                                                     PLAINTIFF

 V.                                               CIVIL ACTION NO. 3:18-CV-558-DPJ-FKB

 UNITED STATES DEPARTMENT                                                         DEFENDANT
 OF COMMERCE

                                            ORDER

       Pursuant to a text order entered on January 28, 2020, the discovery period in this Title

VII case ended on March 20, 2020. Defendant the United States Department of Commerce (the

Department) then moved for summary judgment. On March 18, 2021, the Court granted that

motion in part and stayed the case due to the ongoing Coronavirus pandemic. See Order [74].

Plaintiff Michael C. Ryan now asks the Court to lift that stay, reopen discovery, and allow him to

supplement his disclosures. Mot. [76]; Mot. [77]; Mot. [78].

I.     Facts and Procedural History

       The factual allegations are set forth more fully in the Court’s previous Order [74]. In

general terms, Ryan says his supervisor William Parker discriminated against him in his

employment with the Department and retaliated against him after he complained about the

discrimination. Based on those concerns, Ryan filed a May 2, 2017 EEO complaint with the

Department. He then filed this lawsuit on August 17, 2018. Ryan filed a second EEO complaint

on September 11, 2018, and on July 25, 2019, he filed an Amended Complaint [21] in this case.

       On January 16, 2020, through discovery obtained in a separate case, Ryan’s counsel

learned that “Parker had recorded a meeting he had with [Ryan] to discuss [Ryan]’s mid-year

performance evaluation in April 2019.” Def.’s Resp. [79] at 3–4. Two weeks later, Ryan

deposed Parker and “questioned [him] about his recording of [Ryan] during the mid-year
       Case 3:18-cv-00558-DPJ-FKB Document 84 Filed 07/23/21 Page 2 of 7




evaluation.” Id. at 4. Though about two months of the discovery period remained, Ryan

apparently did not seek further discovery regarding the recording.

       Instead, the Department filed a motion for summary judgment, which the parties fully

briefed. After Ryan responded to the Department’s summary-judgment motion, but before the

Court ruled, he filed a third EEO complaint on May 13, 2020. In it, Ryan alleged that Parker had

committed additional acts of discrimination and retaliation by surreptitiously recording their

meeting and emailing a copy of the audio file to in-house counsel.

       On March 18, 2021, the Court granted the Department’s summary-judgment motion in

part, dismissing Ryan’s race-discrimination and retaliation claims. Ryan’s lone claim remaining

for trial is his Title VII hostile-work-environment claim, but the case is not presently set for trial

because of a backlog in the Court’s trial docket due to the Coronavirus pandemic.

       Ryan now seeks more discovery regarding information he discovered during the

administrative investigation into his third EEO complaint. Specifically, the Department

produced a January 8, 2020 email “referring to the verbal admonishment of William Parker for

the surreptitious recording.” Mot. [76] ¶ 4. Ryan says this contradicts Parker’s deposition

testimony that he was not disciplined for the surreptitious recording, and he wants to ask several

witnesses for further details regarding Parker’s discipline. The investigation also uncovered an

October 2019 email among various Department employees “about the propriety of recordings”

that Ryan believes is relevant to this case and should have been produced in discovery. Id. ¶ 6.

Finally, in response to the May 2020 EEO complaint, Parker’s supervisor, Steven Cooper, stated

that “he became aware staff were alleging racism by Mr. Parker” in June 2019. Cooper Decl.

[76-4] at 3. Ryan wants to know more about what Cooper learned in June 2019.




                                                  2
       Case 3:18-cv-00558-DPJ-FKB Document 84 Filed 07/23/21 Page 3 of 7




       Believing that all of this should be fleshed out in this case, Ryan filed his motions to lift

the stay, reopen discovery so he can depose or re-depose four witnesses, and supplement his

disclosures. The Department opposes Ryan’s requests.

II.    Analysis

       Federal Rule of Civil Procedure 16(b) governs Ryan’s motion to reopen discovery. It

provides: “A schedule may be modified only for good cause and with the judge’s consent.” Fed.

R. Civ. P. 16(b)(4). “The good cause standard requires a showing by the movant that ‘the

deadlines cannot reasonably be met despite the diligence of the party needing the extension.’”

Olivarez v. T-mobile USA, Inc., 997 F.3d 595, 602 (5th Cir. 2021) (quoting S&W Enters., L.L.C.

v. SouthTrust Bank of Ala., NA, 315 F.3d 533, 535 (5th Cir. 2003)). “The four factors relevant to

a determination of good cause include: ‘(1) the explanation for the failure to timely [comply

with the scheduling order]; (2) the importance of the amendment; (3) potential prejudice in

allowing the amendment; and (4) the availability of a continuance to cure such prejudice.’”

Reeves v. BP Expl. & Prod. Inc., No. 1:19-CV-456-LG-RPM, 2021 WL 1111171, at *2 (S.D.

Miss. Feb. 24, 2021) (quoting Batiste v. Lewis, 976 F.3d 493, 500 (5th Cir. 2020)). The Court

will take each in turn.

       A.      Reason for Extension

       Courts within the Fifth Circuit have described the explanation for needing more time as

“[t]he most important factor.” Allergan, Inc. v. Teva Pharms. USA, Inc., No. 2:15-CV-1455-

WCB, 2017 WL 119633, at *3 (E.D. Tex. Jan. 12, 2017) (“The most important factor bearing on

the ‘good cause’ inquiry under Rule 16(b)(4) is whether the party seeking to modify the

scheduling order can show that it has been diligent in pressing its claims but despite its diligence

could not reasonably have met the scheduling deadline.”).



                                                 3
       Case 3:18-cv-00558-DPJ-FKB Document 84 Filed 07/23/21 Page 4 of 7




       Here, Ryan says he did not ask the Court to reopen discovery earlier “because he had no

knowledge of the existence of information contained in [the] emails . . . or the declarations”

prepared in response to his third EEO complaint before the discovery period closed. Reply [83]

at 5. Fair enough, but he discovered the surreptitious recording in January 2020—two months

before the discovery deadline—yet waited until May 2020 to file the additional EEO complaint

that generated the new information. Moreover, he knew from Cooper’s deposition that Cooper

had been informed of complaints in the office, yet Ryan did not further pursue that line of

questions. See infra. Accordingly, this factor weighs against reopening discovery.

       B.      Importance of the Evidence

       The next factor—importance of the evidence—weighs heavily against modifying the

scheduling order and reopening discovery at this late date. The only remaining claim is the race-

based hostile-work-environment claim. As the Department points out, Ryan’s legal claims based

on the recording were not exhausted before this suit was filed. Indeed, Ryan was recorded

roughly 8 months after he sued the Department.

       Ryan responds by saying the “factual basis” of the new “claim is part of the common . . .

nucleus of operative facts in the instant litigation.” Id. at 3. Maybe, but Ryan still fails to show

that he exhausted a claim based on the recording, and, though he saw a need to exhaust that

claim through another EEO complaint, he never moved to amend his Complaint in this case after

pursuing those administrative remedies. Whether the acts related to the recording will be

admissible to support the existing claim will be decided later, but to the extent they are intended

to reflect an independent basis for liability the claim has not been exhausted and will not be

presented to the jury. See Story v. Gibson ex rel. Dep’t of Veteran Affairs, 896 F.3d 693, 698




                                                  4
       Case 3:18-cv-00558-DPJ-FKB Document 84 Filed 07/23/21 Page 5 of 7




(5th Cir. 2018) (“Before seeking relief in federal court, Title VII plaintiffs must exhaust their

administrative remedies.”).

       Assuming arguendo that these events are admissible to support the exhausted race-based

hostile-work-environment claim, most of the information Ryan now seeks would be superfluous.

Ryan says he wants to depose two new witnesses—an in-house attorney and the National

Weather Service’s Chief Operating Officer—“and re-depose Parker and Cooper regarding the

newly discovered evidence: the details of Parker’s discipline; the information received by

Cooper about racial issues in the Jackson NOAA Office; and the reasons [two emails] were not

produced in response to discovery in this instant action.” Mot. [76] ¶ 10.

       For starters, Ryan already possesses information regarding disciplinary actions against

Parker, and further details would not tend to establish the existence of a race-based hostile work

environment. As to the revelation that Cooper’s summer 2019 visit to the Jackson NWS office

was due, in part, to his awareness that “staff were alleging racism by Mr. Parker,” that fact is not

entirely new. Cooper Decl. [76-4] at 3. Cooper testified in his September 2019 deposition that

when he visited the Jackson NWS office in June 2019 he “obviously . . . knew there were

complaints that had been expressed.” Cooper Dep. [76-5] at 15. The topic was not explored

further, and Cooper’s more specific subsequent statement in his declaration does not make his

earlier testimony inaccurate. Nor does any of this show it is necessary to reopen discovery more

than a year after it ended. To the extent there is some contradiction between Cooper’s later

statement and his earlier testimony, Ryan can flesh that out on cross-examination.

       That leaves Ryan’s desire to obtain discovery on the Department’s reason for not

producing two emails Ryan now possesses. The Department argues that it did not produce the

emails because they were not responsive to any discovery request Ryan propounded.



                                                  5
         Case 3:18-cv-00558-DPJ-FKB Document 84 Filed 07/23/21 Page 6 of 7




Specifically, it says Ryan’s document requests were temporally limited through the date of this

action or the date the requests were propounded—both of which were before the emails were

written.

         In reply, Ryan says the emails were responsive to Request for Production 19, which

sought

         all documents, files, emails, government phone records including text messages
         and numbers called, investigative work product, work related social media
         postings, recordings, notes, calendar events, conference calls that authorizing
         [sic] William Parker, Steven Cooper, Jose Garcia, Mike Coyne, Cheryl Duffner,
         Kenneth Bailey, Michael Gallant, John Duxbury, and Chad Entremont to operate
         outside and in conflict with United States laws, Departmental and agency
         policies and directives.

Reqs. [83-2] at 9 (emphasis added). But nothing in either email Ryan obtained “authoriz[ed]”

anyone “to operate outside and in conflict with” laws or Department policies. Id. He has not

shown a deliberate discovery violation, and he now possesses the two emails. In sum, Ryan has

not shown that amendment of the scheduling order is important to his case.

         C.     Prejudice and Cure

         The third and fourth good-cause factors address prejudice and whether an extension

would cure it. The Department says it will be prejudiced by reopening discovery insofar as it

would be required to devote additional “time, resources, and attention” to a case that is otherwise

ready for trial. Resp. [79] at 14. Given the extensive summary-judgment briefing and the ready

status of this case, the Department has shown prejudice. See S&W Enters., 315 F.3d at 536–37

(finding prejudice where parties “would be required to conduct additional discovery”).

         And while “a continuance might . . . cure[] any prejudice, such a remedy would . . .

delay[] resolution of the case and add[] to [the Department’s] expenses.” Garza v. Allstate Tex.

Lloyd’s Co., 284 F. App’x 110, 113 (5th Cir. 2008). This case has been pending for nearly three

years, and it is ready for trial as soon as the Court can get it set. Ryan says that the pandemic-
                                                  6
       Case 3:18-cv-00558-DPJ-FKB Document 84 Filed 07/23/21 Page 7 of 7




related stay and delay “ha[ve] rendered inconsequential the impact of any [further] delay in this

case.” Reply [83] at 1. But, if anything, the pandemic-related stay militates against reopening

discovery and creating further delay. As soon as the Court can set civil cases for trial, Ryan’s

case is near the top of the list.

        Applying the good-cause factors to the facts and procedural posture of this case, the

Court concludes Ryan has not shown good cause to amend the scheduling order. As to his

request to supplement his disclosures, he never specifies how he wants to supplement, and the

Department was therefore unable to meaningfully respond to his request. If Ryan wishes to

supplement his disclosures out of time, then he should file a motion that details the way in which

he wants to supplement. Finally, because the Court has denied the substantive relief requested,

there is no reason to lift the stay at this time, but the parties are instructed to contact Courtroom

Deputy Shone Powell to set the matter for pretrial conference. The date selected should provide

sufficient time to fully brief motions in limine.

III.    Conclusion

        The Court has considered all arguments. Those not addressed would not have changed

the outcome. For the foregoing reasons, Ryan’s motions to reopen discovery [76], supplement

disclosures [77], and lift the stay [78] are all denied.

        SO ORDERED AND ADJUDGED this the 23rd day of July, 2021.

                                                s/ Daniel P. Jordan III
                                                CHIEF UNITED STATES DISTRICT JUDGE




                                                    7
